DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 11/24/2022.  
This action is made FINAL.

2.	Claims 1-15 are pending in the case.  Claims 1, 7 and 13-14 are independent claims.  Claims13-15 have been amended.  


Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive.

Applicant argues claims 14 and 15, as amended, overcome the 35 USC 101 rejection.

In response, claims 14 and 15 respectively recite a “program” and a “carrier”, which are each exemplary of non-statutory subject matter.  Therefore, the rejection in view of 35 USC 101 is maintained.



In response, Applicant acknowledges (Remarks, pg. 8) both an extended reality refers to a completely virtual environment, and Alpert (Para 36) discloses a virtual environment.  Thus, Alpert’s disclosure, at the least, of a completely virtual environment teaches an extended reality view.

Applicant argues (claim 1) Alpert fails to disclose tracking a gaze in world space.

In response, Applicant acknowledges (Remarks, pg. 10) Alpert discloses a system tracking user gaze direction (Para 59) in a virtual environment (Para 36).  Applicant’s Specification (p. 3) also discloses world space refers to a virtual world.  Therefore, Alpert discloses tracking a gaze in world space.

Applicant argues (claim 1) Alpert fails to disclose determination of gaze durations.

In response, Alpert discloses tracking time spent performing actions (Para 39), such as interacting with a feature (Para 38).  The interaction with a feature is achieved based on a period of time a user focuses on the feature (Para 59).  Therefore, Alpert’s time spent focusing on a feature suggests determination of gaze durations.



Applicant argues (claim 1) Alpert fails to disclose “display gaze heatmaps”. 

In response, Alpert discloses (Para 59) a subsystem including mapalytics tracking subsystem can track and display mapalytics or heatmaps.  Alpert additionally discloses the heatmaps depict intensity and quality of specific features, where the features are determined based on tracked user gaze (Para 59). Therefore, Alpert discloses “display gaze heatmaps”. 

Applicant argues claims 7, 13 and 14-15 are novel and inventive over the prior art.

In response, claims 7, 13 and 14-15 are not patentable at least for similar reasons as provided in above responses to claim 1.

	Applicant argues claims 2-6 and 8-12 are inventive over the prior art for the same reasons that respective independent claims 1 and 7 are patentable.

in response, claims 2-6 and 8-12 are not patentable, at least, for similar reasons as provided in above response to claim 1.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites either of “a signal” and "a program . . ." The computer program claim is a description or expression of the program and not physical things. Therefore it is non-statutory in that they are no physical acts being performed. The steps of the computer program do not define any structural and functional interrelationship between the computer program and other claimed element of a computer to permit the computer programs’ functionality. 

Therefore, in order to determine if the process is statutory, one must determine whether the computer program is being claimed as part of a statutory manufacture or machine. A computer program process that merely manipulates an abstract idea is non-statutory despite the fact that is might inherently have some usefulness. For such subject matter to be statutory, the program must not be directed to a mere program listing of a set of instructions capable of being executed on a computer. Examiner finds no limitation to a practical application, i.e. non-transitory computer readable storage medium, needed to realize the computer programs’ functionality for the claimed program. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over David Alpert et al., US 2016/0299661 A1.

Independent claim 1, Alpert discloses method for positioning of a virtual object in an extended reality view of at least one user (i.e. providing/displaying custom content in a 3D environment including reality and fantasy – Para 36), the method comprising: 

determining, for the at least one user, gaze points in world space (i.e. tracking user gaze in the 3D virtual world – Para 59, 82) and respective gaze 5durations for the gaze points by means of gaze-tracking over a duration of time (i.e. determine user time spent on performing actions – Para 39); 

determining gaze heatmap data based on the determined gaze points and respective gaze durations (i.e. mapalytics tracking system tracks gaze/direction and ranks features based on user focus – Para 59; the rank/score is determined based on the time a user spends at an area of interest– Para 61, 82); and 

positioning the virtual object in the extended reality view in world space based on the determined gaze heatmap data (i.e. promote a feature based on user proximity and attention/gaze – Para 59; display custom content – Fig. 2 “204”, Fig. 3 – related to the user’s determined area of interest – Para 68).  


It would have been obvious at the effective date of invention to include determining gaze duration with the method of Alpert because Alpert suggests gaze durations as he teaches tracking time spent performing actions, where such action is achieved based on a period of time a user focuses, which yields predictable results.




Claim 2, Alpert discloses the method according to claim 1, further comprising:



wherein positioning the virtual object comprises: 15positioning the virtual object in the region of interest (i.e. display custom content – Fig. 2 “204”, Fig. 3 – related to the user’s determined area of interest – Para 68).   



Claim 3, Alpert discloses the method of claim 2, wherein identifying a region of interest comprises: identifying the region of interest of the extended reality view based on determined gaze points with gaze durations above a threshold (i.e. determine a user’s area of interest based on user interaction with a feature for more than a threshold – Para 78).  

Similar rationale as applied in the rejection of claim 1 applies herein.





Claim 6, Alpert discloses the method of claim 1, further comprising: determining, for at least one further user, further gaze points in world space and respective further gaze durations for the further gaze points by means of eye-tracking over a duration of time, and 20wherein determining gaze heatmap data comprises: determining gaze heatmap data based on the determined gaze points and respective gaze durations of the at least one user and the determined further gaze points and respective further gaze durations of the at least one further user (i.e. for multiple users having their own 3D experience – Fig. 1 “102, 104”; tracking user gaze in the 3D virtual world – Para 59, 82; determine user time spent on performing actions – Para 39). 



Independent claim 7, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Independent claim 13, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Independent claim 14, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Independent claim 15, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.



Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over David Alpert et al., US 2016/0299661 A1, as applied to claim 1 above, and further in view of 
Sarbajit Rakshit et al., US 2019/0213976 A1.

Claim 4, Alpert discloses the method according to claim 1, further comprising: identifying, based on the determined gaze heatmap data, at least two regions of interest of the extended reality view (i.e. tracking user gaze in the 3D virtual world – Para 59, 82; promote a feature based on user proximity and attention/gaze – Para 59; multiple features/area of interests identified in an environment – Figs. 2, 3). 


Rakshit discloses defining at least two priorities for virtual objects (i.e. notifications stored as having high importance or low importance – Para 79);

25mapping the at least two priorities to the at least two regions of interest (i.e. notifications stored as having high importance or low importance; notification location repository stores a combination of criteria specifying notifications based on eye gaze direction/focus – Para 79); and 

obtaining a priority of the at least two priorities of a virtual object (i.e. determine the importance/score of the notification – Para 79), wherein positioning the virtual object comprises: 

positioning the virtual object in one of the at least two regions of interest based on the obtained priority and the mapping (i.e. position the notification close or far from the user’s focal point based on the notification score and the focus point/direction – Para 79), which Alpert fails to disclose.

It would have been obvious at the effective date of invention to combine Rakshit’s virtual object having at least two defined priorities, the priorities mapped to at least two regions of interest, obtaining a priority of the at least two priorities of a virtual object and positioning the virtual object in one of the at least two regions of interest based on the obtained priority and the mapping with the method of Alpert because Rakshit’s association of display content, e.g. notifications, score/importance with eye gaze direction/focus to control the display position of notifications provides the benefit of maintaining user attention toward a focus direction enabling a user to be alerted without refocusing.

 

Claim 5, Alpert discloses the method of claim 4, wherein identifying at least two regions of interest of the extended reality view comprises:

identifying a first region of interest of the at least two regions of interest based on determined gaze points with gaze durations above a threshold (i.e. tracking user gaze in the 3D virtual world – Para 59, 82; promote a feature based on user proximity and attention/gaze – Para 59; multiple features/area of interests identified in an environment – Figs. 2, 3; determine more time spent gazing at a position and using a heuristic approach to determine user intention – Para 39, 52); and 

5identifying a second region of interest of the at least two regions of interest based on determined gaze points with gaze durations below the threshold (i.e. tracking user gaze in the 3D virtual world – Para 59, 82; promote a feature based on user proximity and attention/gaze – Para 59; multiple features/area of interests identified in an environment – Figs. 2, 3; determine a lesser time spent gazing at a second position and using a heuristic approach to determine user intention – Para 39, 52).

Rakshit discloses, wherein mapping the at least two priorities comprises: 

mapping a higher priority of the at least two priorities to the first region of interest (i.e. notification location repository stores a combination of criteria specifying notifications based on eye gaze direction/focus; notifications above a threshold score are associated with the user’s focus point – Para 79); and 

mapping a lower priority of the at least two priorities to the second region of interest (i.e. notification location repository stores a combination of criteria specifying notifications based on eye gaze direction/focus; notifications below a threshold score are associated with a distance far from the user’s focus point – Para 79), 10and wherein positioning the virtual object comprises: 

positioning the virtual object in one of the at least two regions of interest based on the obtained priority and the mapping (i.e. position the notification close or far from the user’s focal point based on the notification location repository stored combination of criteria specifying notification score and the focus point/direction – Para 79), such that a higher priority virtual object is positioned in the first region of interest (i.e. a notification score greater than a threshold score is positioned close to the user’s point of focus – Para 79) and a lower priority virtual object is position in the second region of interest (i.e. a notification score less than a threshold score is positioned far from the user’s point of focus – Para 79), which Alpert fails to disclose.  

It would have been obvious at the effective date of invention to combine Rakshit’s mapping a higher priority of the at least two priorities to the first region of interest, mapping a lower priority of the at least two priorities to the second region of interest and positioning the virtual object in one of the at least two regions of interest based on the obtained priority and the mapping with the method of Alpert because Rakshit’s association of display content, e.g. notifications, score/importance with eye gaze .

Conclusion
                                                                                                                                                                                                  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619